Title: To George Washington from John Hanson, 1 September 1782
From: Hanson, John
To: Washington, George


                        
                            SirPhiladelphia Sept. 1st 1782
                        
                        Your Excellencys  letter of the 28th ult. enclosing an Extract of a Letter from Sir Guy Carleton I received last Evening. tomorrow Morning they shall be laid before Congress and as soon as they decide on the Several matters you have been pleased to recommend to their Consideration their Resolutions thereon Shall be immediately transmitted. I have the honor to be With the highest respect and regard Your Excellencys most obedt & very humble Srvt
                        
                            John Hanson
                        
                    